EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas DiCeglie on 03/21/2022.

The application has been amended as follows: 

In Claim 3, in line 1-3, after “claim 1” DELETE “, the cured product having a tanδ of 0.033 or more in a temperature region of from 0°C to 10°C, and having a Tg of 120°C or more and 160°C or less”.

In Claim 4, in line 1-3, after “claim 2” DELETE “, the cured product having a tanδ of 0.033 or more in a temperature region of from 0°C to 10°C, and having a Tg of 120°C or more and 160°C or less”.

In Claim 6, in line 1-3, after “claim 5” DELETE “, the cured product having a tanδ of 0.033 or more in a temperature region of from 0°C to 10°C, and having a Tg of 120°C or more and 160°C or less”.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 	Claims 1-6 are pending and being examined.

Response to Amendment
The previous rejections of Claims 1-6, under 35 U.S.C. 103 as being unpatentable over JP 2017-101227 A to Ushiyama et al. (hereinafter Ushiyama) and in further view of US 2011/0184091 Al to Mizuki et al. (hereinafter Mizuki) are withdrawn in light of the Applicant’s amendment and arguments.
The previous rejections of Claim 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, of US Pat. No. 11,059,949 B2 (hereinafter US Pat. No. ’49), and in further view of JP 2017-101227 A to Ushiyama et al. (hereinafter Ushiyama) are withdrawn in light of the Applicant’s amendment.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
The first closest prior art is Claims 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-101227 A to Ushiyama et al. (hereinafter Ushiyama). Ushiyama teaches an epoxy resin composition comprising (A) an oxazolidone skeleton-containing epoxy resin, (B) an epoxy resin other than component (A), (C) a curing agent, and (D) cellulose nanofiber (See abstract), used to form a prepreg that is obtained by impregnating reinforcing fibers with a resin content of 25-40 mass% (para 80-82), and wherein the above prepreg is laminated and cured (para 116-118). Ushiyama further teaches the wherein the epoxy component (B) is liquid bisphenol A epoxy resin, JER 828 (para 100) and JER 1002 (para 107), and wherein the curing agent is dicyandiamide (para 101). Ushiyama also teaches the above component (A) oxazolidone skeleton-containing epoxy resin is used in an amount of 5-80 parts per 100 parts of total epoxy resin (para 21), and the liquid epoxy component (B) is used in an amount of 20-95 parts per 100 parts of total epoxy resin, (para 25). The curing agent is also used in a moles of active hydrogens of 0.4-1 times the total number of moles of active epoxy groups, (para 29). Ushiyama further teaches the epoxy resin composition can have a thermoplastic resin such as a block polymer such as polymethmethacrylates and Nanostrength (para 61-62 and 66) in amounts of 1-20 parts per 100 parts of total epoxy resin (para 67).


The second closest prior art is US 2011/0184091 Al to Mizuki et al. (hereinafter Mizuki). Mizuki teaches an epoxy resin composition comprising epoxy resins (Aa) and epoxy resin (Ab), an amine based curing agent (B), and a block copolymer (C), (See abstract), wherein epoxy resin (Aa) is an epoxy resin with an oxazolidone ring structure (para 23 and Examples, para 125-126), wherein the epoxy resin (Ab) is a liquid epoxy resin such as bisphenol A epoxy resin Epotohto YD128, (para 139). Mizuki further teaches the amine curing agent is dicyandiamide (para 91). Mizuki further teaches the above composition is used to form a prepreg by impregnating reinforcing carbon fibers having an elasticity modulus of 290 GPa, with the heated epoxy resin composition at a matrix resin weight of 35.5 wt% (para 181). Mizuki also teaches wherein the block copolymer can be a diblock of B-M or triblock (para 44), such as Nanostrength (para 65). Mizuki also teaches wherein B and M are linked by a covalent bond, (para 44-45), wherein the block M is a polymethyl methacrylate homopolymer (para 46), and block B is immisible with block M, (para 47), and immisible with the epoxy resin (para 50), and wherein block B has a Tg of 20 deg C or lower (para 47), and block B is a polybutyl acrylate (para 59).
Mizuki does not teach the two or more kinds of component liquid B epoxy resins, the claimed blending ratios, and the tan properties.

The Applicant also has shown the unexpected results of good tan properties in the range of C/(A+B) = 0.12 to 0.19, as shown by Table 1 of their specification and in Examples 4 and 5 of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766      

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766